Case 1:15-cv-07175-KAM-RML Document 41 Filed 11/13/20 Page 1 of 2 PageID #: 225




                                        November 13, 2020
 Via ECF
 Hon. Kiyo A. Matsumoto
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East, Room S905
 Brooklyn, NY 11201
        Re: SEC v. Shkreli, 15-cv-7175 (KAM) (E.D.N.Y.)
 Dear Judge Matsumoto:
        Plaintiff Securities and Exchange Commission (“Commission”) and defendants Martin
 Shkreli and Evan Greebel respectfully submit this status report pursuant to the Court’s October
 13, 2020 Scheduling Order.
        Status as to Shkreli
          Counsel for the Commission and for Shkreli have continued to engage in good faith
 discussions concerning the potential consensual resolution of all of the claims in this action in
 light of the resolution of the criminal charges in United States v. Shkreli, 15-cr-637 (KAM)
 (E.D.N.Y.). As noted in prior status reports, Commission counsel has informed these defendants
 of settlement terms counsel would be willing to recommend to the Commission, and has engaged
 in discussions with defense counsel concerning those terms.
          At this time, the Commission and Shkreli have reached a partial settlement in principle.
 Counsel for Shkreli has indicated that Shkreli will consent to a judgment ordering injunctive
 relief, and providing that the Commission’s claims for monetary relief and an officer and director
 bar will be resolved by motion. Commission counsel has provided Shkreli’s counsel with a form
 of consent to the entry of judgment for Shkreli to execute. Once we receive the executed
 consent, we will submit it for the Court’s approval. We will also discuss with defense counsel a
 proposed briefing schedule for the anticipated motion.
        Status as to MSMB Adviser and MSMB Healthcare Adviser
         MSMB Capital Management LLC (“MSMB Adviser”) and MSMB Healthcare
 Management LLC (“MSMB Healthcare Adviser”) waived service of process (see ECF No. 7-8),
 but neither responded to the complaint before the case was stayed. Counsel for Shkreli and
 Commission counsel assumed that, if a full settlement with Shkreli were reached, the ligation as
 to MSMB Adviser and MSMB Healthcare Adviser could be fully resolved as well. Absent a full
 settlement with Shkreli, that is no longer the case. Commission counsel anticipates that, once the
 Court lifts the stay, these defendants will default, and the Commission will move for default
 judgments.1


 1
  On June 10, 2020, Mr. Moustakis entered a Notice of Appearance for Mr. Shkreli in this case,
 naming MSMB Capital Management LLC and MSMB Healthcare LLC in his Notice. However,
Case 1:15-cv-07175-KAM-RML Document 41 Filed 11/13/20 Page 2 of 2 PageID #: 226
 Hon. Kiyo A. Matsumoto
 November 13, 2020
 Page | 2

        Status as to Greebel
        Since the parties’ last status update, Mr. Greebel’s counsel has asked for more time to
 evaluate the terms and conditions that the Commission counsel has indicated it would
 recommend to the Commission. If we cannot come to an agreement with Mr. Greebel, the
 Commission will request that the Court lift the stay in the case.
         Counsel for the Commission needs authorization from the Commission for the specific
 penalty amounts counsel would seek in the anticipated motions as to Shkreli and the entity
 defendants and, if necessary, Greebel. Counsel for the Commission proposes to provide another
 status update in 30 days as to the status of seeking Commission authorization for the penalty
 amounts and as to whether Greebel will agree to the proposed settlement terms, which would
 also need to be authorized by the Commission before being submitted to the Court for approval.
                                                     Respectfully submitted,
                                                     Paul G. Gizzi
                                                     Paul G. Gizzi
                                                     Senior Trial Counsel
                                                     Securities and Exchange Commission

                                                     Andrea Zellan
                                                     Andrea Zellan
                                                     Brafman & Associates, P.C.
                                                     Counsel for Shkreli

                                                     Philip Moustakis
                                                     Philip Moustakis
                                                     Seward & Kissel LLP
                                                     Counsel for Shkreli

                                                     Reed Brodsky
                                                     Reed Brodsky
                                                     Gibson, Dunn & Crutcher LLP
                                                     Counsel for Greebel




 Mr. Moustakis does not, and has never represented these entities, and their inclusion in the
 Notice was strictly a clerical error. Yesterday, Mr. Moustakis left a message with the Court’s
 deputy seeking guidance on how best to correct the error.
